      Case 4:20-cv-00081-RH-CAS Document 1 Filed 02/11/20 Page 1 of 8




                  UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

ODRAYONA WARD,

     Plaintiff,

v.                                            Case No.:

TINY TEETH OF TALLY, PLLC
and ASTRID GONZALEZ,

     Defendants.
________________________________/

             COMPLAINT AND DEMAND FOR JURY TRIAL

     Plaintiff, Odrayona Ward, sues Defendants, Tiny Teeth of Tally,

PLLC, and Astrid Gonzalez (collectively referred to as “Defendants”), and

alleges:

                         NATURE OF THE ACTION

     1.    This is an action for unpaid overtime compensation,

compensatory damages, liquidated damages and attorneys’ fees and costs

under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”).

                        PARTIES AND JURISDICTION

     2.    Plaintiff is an individual who was employed by Defendants in

Leon County, Florida.
        Case 4:20-cv-00081-RH-CAS Document 1 Filed 02/11/20 Page 2 of 8




        3.   Defendant Tiny Teeth of Tally, PLLC (“Tiny Teeth”), is a Florida

for-profit limited liability company doing business in Leon County, Florida,

and is subject to the jurisdiction of this Court.

        4.   Defendant Astrid Gonzalez (“Gonzalez) is the sole owner and

operator of Tiny Teeth of Tally, PLLC, resides and does business in Leon

County, Florida, and is subject to the jurisdiction of this Court.

        5.   The Court has jurisdiction of this matter under 28 U.S.C. §

1331.

        6.   Venue is proper in this Court under 28 U.S.C. § 1391, because

a substantial part of the events and omissions giving rise to Plaintiff’s

claims occurred in Leon County, Florida.

                          ALLEGATIONS OF FACT

        7.   Defendants are engaged in the business of dental care and

services to the public.

        8.   Plaintiff was employed by Defendants in Leon County, Florida,

as an office manager and expanded functions dental assistant from

October 31, 2017 to May 10, 2019, when she was fired by Defendants.

        9.   Tiny Teeth is an employer of Plaintiff within the meaning of the

FLSA and, at all times material to this case, was an enterprise engaged in

commerce or in the production of goods for commerce in that it has


                                        2
      Case 4:20-cv-00081-RH-CAS Document 1 Filed 02/11/20 Page 3 of 8




employees engaged in commerce or in the production of goods for

commerce and has employees handling, selling, or otherwise working on

goods or materials that have been moved in or produced for commerce

throughout the nation, and it has an annual gross sales volume of sales

made or business done that exceeds $500,000.

      10.   Gonzalez is an employer of Plaintiff within the meaning of the

FLSA because, at all times material case, she exercised complete

operational control over all of the day-to-day operations of Tiny Teeth and

all aspects of the Plaintiff’s employment, including, but not limited to, her

compensation.

      11.   At all time during his employment, Plaintiff was an employee of

the Defendants within the meaning of the FLSA and, while so employed,

was engaged in commerce or in the production of goods for commerce in

that she, among other things, regularly and recurrently engaged in

interstate travel and communication in the performance of her duties and

responsibilities as an employee of the Defendants.

      12.   Up to the time she was fired, Plaintiff worked in excess of 40

hours in a workweek on numerous occasions while employed by the

Defendants and was not paid at the overtime rate of one and one-half her

regular rate of pay for such hours.


                                       3
      Case 4:20-cv-00081-RH-CAS Document 1 Filed 02/11/20 Page 4 of 8




      13.   On April 12, 2019, Gonzalez told Plaintiff that her lawyer said

she had to pay overtime to her employees, including Plaintiff, and told

Plaintiff she would get back to Plaintiff about the number of hours Plaintiff

was owed.

      14.   On April 26, Plaintiff provided with the number of hours she

believed she was due as unpaid overtime. On April 30, Gonzalez told

Plaintiff that she wanted Plaintiff to recalculate her hours because she said

Plaintiff and others had been clocking out for lunch. Plaintiff confirmed she

was not counting hours for lunch for which she was not clocked out.

Gonzalez then said she thought Plaintiff may have more overtime hours

and wanted Plaintiff to go back through her timesheets and recalculate it.

Plaintiff did so and on May 7 sent Gonzalez her re-calculation.

      15.   Two days later on May 9, Gonzalez called Plaintiff into her

office and said she had major discrepancies with the time Plaintiff had

calculated. Plaintiff asked Gonzalez what she thought Plaintiff was owed

and Gonzalez said she didn’t know. Plaintiff became upset and asked

Gonzalez for a leave of absence form like she’s seen Gonzalez give to

another employee a week earlier. Gonzalez then became upset and told

Plaintiff to go home and get her computer and documents and bring them

back to the office and they would calculate the time together. Plaintiff told


                                       4
       Case 4:20-cv-00081-RH-CAS Document 1 Filed 02/11/20 Page 5 of 8




Gonzalez that it sounded like Gonzalez was going to pay Plaintiff whatever

she wanted to pay her regardless of what Plaintiff said. Gonzalez said

didn’t believe she had to pay Plaintiff for time neither she nor Plaintiff knew

Plaintiff had to be paid for. Plaintiff left work.

      16.    Plaintiff returned to work the next morning May 10. Gonzalez

greeted her by saying that she did not think Plaintiff was coming to work

that day. Plaintiff told she was and had said so in an email to Gonzalez

sent the previous evening. Gonzalez pulled the email up on her cell phone

and began reading it. She asked Plaintiff several questions about her

overtime calculations and was upset that Plaintiff had submitted text

messages showing Gonzalez requesting her to work after hours. Gonzalez

said she would not pay Plaintiff for the time worked at home because she

wasn’t going to pay Plaintiff a “consultation fee.” Gonzalez finished reading

the email and then was silent. Plaintiff began walking to her work station

and Gonzalez told her that “this is the end,” that she was going to write her

up for not returning back to work the previous day, and that Plaintiff could

submit the hours she felt she was owed but that Gonzalez would go

through ever hour “with a fine toothed comb.” Gonzalez then presented

Plaintiff with a write-up terminating her employment.




                                         5
      Case 4:20-cv-00081-RH-CAS Document 1 Filed 02/11/20 Page 6 of 8




                                COUNT I
                  Unpaid Overtime under 29 U.S.C. § 207

      17.   Plaintiff restates and incorporates herein the allegations in

paragraphs numbered 1-16 above.

      18.   Section 207(a)(1) of the FLSA prohibits an employer from

employing its employees for a workweek longer than 40 hours, unless such

employee receives compensation for all the hours she is employed in

excess of 40 hours at a rate not less than one and one-half times her

regular rate of pay.

      19.   The Defendants have employed Plaintiff in excess of 40 hours

in a workweek, did not pay her at a rate of one and one-half times her

regular rate of pay for all the hours worked in excess of 40 hours in a

workweek, and thus have violated § 207 of the FLSA.

      20.   As a consequence of the Defendants’ violation of the FLSA,

Plaintiff is entitled to one and one-half times her regular rate of pay for all

hours she worked in excess of 40 hours for each week she was employed

by the Defendants.

      21.   Plaintiff is also entitled to recover liquidated damages in an

equal amount to the overtime she was not paid.

      22.   The actions of Talcon complained of herein were willful within

the meaning of 29 U.S.C. § 216(b).
                                        6
      Case 4:20-cv-00081-RH-CAS Document 1 Filed 02/11/20 Page 7 of 8




      23.   Plaintiff has had to retain counsel to enforce his rights under the

FLSA and is entitled to recover his attorneys’ fees and costs connected

with this action.

                                COUNT II
                    Retaliation under 29 U.S.C. § 215

      24.   Plaintiff restates and incorporates herein the allegations in

paragraphs numbered 1-16 above.

      25.   Section 215(a)(3) prohibits an employer from retaliating or

otherwise discriminating against an employee because the employee has

complained about the employer’s violation of his rights under the FLSA.

      26.   Plaintiff complained to the Defendants regarding her right to be

paid overtime.

      27.   The Defendants fired Plaintiff because of her complaint.

      28.   As a consequence of the Defendants’ violation of the FLSA,

Plaintiff is entitled to compensatory damages, including lost wages and

damages for emotional distress and mental anguish, as well as liquidated

damages in an equal amount.

      29.   The actions of the Defendants complained of herein were willful

within the meaning of 29 U.S.C. § 216(b).

      30.   Plaintiff has had to retain counsel to enforce her rights under

the FLSA and is entitled to recover her attorney’s fees and costs connected
                                      7
      Case 4:20-cv-00081-RH-CAS Document 1 Filed 02/11/20 Page 8 of 8




with this action.

                           PRAYER FOR RELIEF

      WHEREFORE, Plaintiff pray that this Court:

      A.    Enter a judgment awarding Plaintiff unpaid overtime

            compensation and an additional equal amount as liquidated

            damages;

      B.    Enter a judgment awarding Plaintiff compensatory damages

            and an equal amount as liquidated damages;

      C.    Enter judgment awarding Plaintiff her reasonable attorneys’

            fees and costs; and

      D.    Grant such other relief which this Court deems just and proper.

                        DEMAND FOR JURY TRIAL

            Plaintiff demands a jury trial of all claims so triable.


                                            s/John C. Davis
                                            JOHN C. DAVIS
                                            Florida. Bar No. 827770
                                            Law Office of John C. Davis
                                            623 Beard Street
                                            Tallahassee, FL 32303
                                            (850) 222-4770
                                            (850) 222-3119 (fax)
                                            john@johndavislaw.net
                                            Attorney for Plaintiff




                                        8
